Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on August 12, 2020. Claims 1-20 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb; Oumer et al. (US 20150365862 A1), hereafter “Teyeb,” in view of Zhao; Suli et al. (US 20130165121 A1), hereafter “Zhao.”
	Consider claim 1. Teyeb discloses a method for controlling a terminal to use a wireless network, applied to a network decision device, comprising (see fig. 6, par. 0090; [0090] FIG. 6 shows some actions for the second variant above under section 1.1.1 i.e. the case when the decision is taken on the 3GPP RAN side. The wireless terminal 121 is in this ): obtaining service information, wherein the service information is information related to a service performed by the terminal (see pars. 0094-0096; [0094] 607. The UE 121 makes an access attempt over the Wi-Fi AP 210 to the Wi-Fi AC 220. [0095] 608. The Wi-Fi AC 220 transmits an indication of the access attempt to the RNC 602. This is an example of the parameter mentioned in action 501 in FIG. 5. [0096] 609. The RNC 602 collects information about on-going applications e.g. from the CN and the SN. This corresponds to the action 502 in FIG. 5. Examiner’s Analysis: the UE transmits an access request to the Wi-Fi AC, which is later forward to the RNC. The RNC collects on-going application of the UE in relation to the access request); determining, based on the service information, an available wireless network set available to the terminal, wherein the available wireless network set comprises one or more wireless networks (see pars. 0096-0098; [0096] 609. The RNC 602 collects information about on-going applications e.g. from the CN and the SN. This corresponds to the action 502 in FIG. 5. [0097] 610. The RNC 602 checks or retrieves information about support of application mobility of the on-going applications from the network database, exemplified as an AMSDB 603. This corresponds to the action 503 in FIG. 5. 
[0098] 611. The RNC 602 decides whether to allow or reject the Wi-Fi access attempt based on the retrieved information. This . Examiner’s Analysis: the RNC determine whether the WI-FI network is a suitable network for the UE to handover to); and sending indication information to a network trigger device, to indicate the network trigger device to trigger the terminal to use a wireless network in the available wireless network set, wherein the indication information comprises at least a portion of the available wireless network set (see fig. 7, pars. 0111 and 0112; [0111] 708. The RNC 602 communicates the decision, Wi-Fi mobility decision if decision is to trigger mobility to Wi-Fi. [0112] 709. The UE 701 acts based on the decision and may as indicated by the dotted line request access to the Wi-Fi network via the Wi-Fi AP 210 and the Wi-Fi AC 220.). 
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; obtaining a terminal identifier of the terminal and wherein the indication information comprises the terminal identifier (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request).
see par. 0039). 
Consider claim 2 in view of claim 1 above. Teyeb further discloses wherein the sending, by the network decision device, indication information to a network trigger device comprises: determining the network trigger device based on an attach status of the terminal, and sending the indication information to the determined network trigger device (see par. 0088; [0088] The 3GPP side, i.e. RAN or CN or SN that may be contacted from the Wi-Fi side depends also about the wireless terminal state in the mobile network. If the wireless terminal 121 is RAN active/connected state then RAN may have the information about active applications. CN and SN may have information about the active applications also when the wireless terminal 121 is in RAN idle state. The information about the current applications in the RAN, CN or SN may be based on different packet inspection mechanisms like header inspection or deep packet inspection).
Consider claim 3 in view of claim 2 above. Teyeb further discloses wherein the determining, by the network decision device, the network trigger device based on the attach status of the terminal, and sending the indication information to the determined network trigger device comprises: determining a target wireless network from the available wireless network set; determining the network trigger device based on the attach status of the terminal and the target wireless network; and sending the indication [0088] The 3GPP side, i.e. RAN or CN or SN that may be contacted from the Wi-Fi side depends also about the wireless terminal state in the mobile network. If the wireless terminal 121 is RAN active/connected state then RAN may have the information about active applications. CN and SN may have information about the active applications also when the wireless terminal 121 is in RAN idle state. The information about the current applications in the RAN, CN or SN may be based on different packet inspection mechanisms like header inspection or deep packet inspection. Examiner’s Analysis: Once the RNC decides that the Wi-Fi network is suitable to take the active connection of mobile terminal, it sends it decisions to the Wi-Fi AC node to trigger the handoff to the Wi-Fi network).
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; wherein the indication information comprises the terminal identifier (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access ). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 
Consider claim 4 in view of claim 3 above. Teyeb further discloses wherein the determining, by the network decision device, the target wireless network from the available wireless network set comprises: determining that in the available wireless network set, a wireless network with a highest priority, a wireless network with an optimal quality of service (QoS) indicator, or a wireless network to which the terminal has attached is the target wireless network (see par. 0089; [0089] In case the detailed information about the different active applications or services and their mobility support is not directly available in the RAN, it is possible to indirectly transfer this information from the CN or SN to the RAN using some combination of Quality of Service profiles, e.g. 3GPP defined Quality of Service (QoS) Class Identifier (QCI), Allocation and Retention Priority (ARP) parameters, or as a part of the mobility profile of the wireless terminal 121, e.g. 3GPP defined Subscriber Profile ID (SPID). In this case the RAN will use one or more of these parameters, e.g. the mobility profile+QCI, to determine if the wireless terminal 121 should be handed over to Wi-Fi or not.).
Consider claim 5 in view of claim 3 above. Teyeb further discloses wherein the network decision device is a policy control device: the obtaining, by the network decision device and service information comprises: obtaining, by the policy control device and the service information from an application function device or a packet [0053] The Wi-Fi AC 220 may be connected to a Packet Data Network (PDN) Gateway (GW) 320 in the first access network 100. The Wi-Fi AC 220 and the PDN GW 320 may also be connected to further IP-based networks 400, such as e.g. the Internet, etc. The link between the Wi-Fi AC 220 and the PDN GW 320 may e.g. be an S2a interface used for the Wi-Fi network user plane traffic. THE PDN GW 320 is connected to a Serving Gateway (SGW) 310 and to a Policy Control Rule Function (PCRF) 350. The SGW 310 is connected to an MME 330, which is connected to an HSS 340).
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; obtaining, by the network decision device, the terminal identifier and obtaining, by the policy control device, the terminal identifier (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access . Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 
Consider claim 6 in view of claim 1 above. Teyeb further wherein the network decision device is an application function device, and the obtaining, by the network decision device and service information comprises: obtaining, by the application function device and the service information from a message sent by the terminal; and the network trigger device is a policy control device, and the sending, by the network decision device, indication information to the network trigger device comprises: sending, by the application function device, the indication information to the policy control device (see pars. 0088, 0089 and 0103; [[0103] In this case the current serving RAN or a radio node, e.g. eNB or RNC or BSC in the 3GPP side or the Wi-Fi AP or Wi-Fi AC on the Wi-Fi side, makes the mobility decisions based on information about ongoing applications and information from the Application Mobility Support Database (AMSDB) 603. The radio node may collect information regarding on-going applications; check on-going applications with information whether the on-going application support application or service mobility; and decide whether to allow or reject access based on the check).
Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 
Consider claim 7 in view of claim 1 above. Teyeb further discloses wherein the network decision device is a policy control device, and the obtaining, by the network decision device and service information comprises: obtaining, by the policy control device and the service information from an application function device or a packet detection device; and the network trigger device is a packet core network device corresponding to a wireless network currently used by the terminal, and the sending, by the network decision device, indication information to the network trigger device comprises: sending, by the policy control device, the indication information to the packet core network device corresponding to the wireless network currently used by the terminal (see pars. 0053, 0088 and 0089; [0053] The Wi-Fi AC 220 may be 
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; obtaining, by the network decision device, the terminal identifier and obtaining, by the policy control device, the terminal identifier (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 

claim 8 in view of claim 1 above. Teyeb further discloses wherein the determining, by the network decision device, the available wireless network set based on the service information comprises: determining the available wireless network set by querying information about a correspondence between service information and a wireless network (see par. 0088; [0088] The 3GPP side, i.e. RAN or CN or SN that may be contacted from the Wi-Fi side depends also about the wireless terminal state in the mobile network. If the wireless terminal 121 is RAN active/connected state then RAN may have the information about active applications. CN and SN may have information about the active applications also when the wireless terminal 121 is in RAN idle state. The information about the current applications in the RAN, CN or SN may be based on different packet inspection mechanisms like header inspection or deep packet inspection. Examiner’s Analysis: Once the RNC decides that the Wi-Fi network is suitable to take the active connection of mobile terminal, it sends it decisions to the Wi-Fi AC node to trigger the handoff to the Wi-Fi network).
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; wherein the indication information comprises the terminal identifier (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even  Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 
Consider claim 9 in view of claim 1 above. Teyeb further discloses wherein the available wireless network set further comprises priority information of the one or more wireless networks (see par. 0089; [0089] In case the detailed information about the different active applications or services and their mobility support is not directly available in the RAN, it is possible to indirectly transfer this information from the CN or SN to the RAN using some combination of Quality of Service profiles, e.g. 3GPP defined Quality of Service (QoS) Class Identifier (QCI), Allocation and Retention Priority (ARP) parameters, or as a part of the mobility profile of the wireless terminal 121, e.g. 3GPP defined Subscriber Profile ID (SPID). In this case the RAN will use one or more of these parameters, e.g. the mobility profile+QCI, to determine if the wireless terminal 121 should be handed over to Wi-Fi or not.).
Consider claim 10 in view of claim 1 above. Teyeb further discloses ·wherein the terminal is a user terminal (see fig. 4, par. 0026).
Consider claim 11. Teyeb discloses a method for controlling a terminal to use a wireless network, applied to a first network trigger device, comprising (see fig. 6, par. 0090; [0090] FIG. 6 shows some actions for the second variant ): receiving first indication information, wherein the first indication information comprises a first available wireless network set available to the terminal (see pars. 0094-0096; [0094] 607. The UE 121 makes an access attempt over the Wi-Fi AP 210 to the Wi-Fi AC 220. [0095] 608. The Wi-Fi AC 220 transmits an indication of the access attempt to the RNC 602. This is an example of the parameter mentioned in action 501 in FIG. 5. [0096] 609. The RNC 602 collects information about on-going applications e.g. from the CN and the SN. This corresponds to the action 502 in FIG. 5. Examiner’s Analysis: the UE transmits an access request to the Wi-Fi AC, which is later forward to the RNC. The RNC collects on-going application of the UE in relation to the access request); the first available wireless network set comprises one or more wireless networks available to the terminal (see pars. 0096-0098; [0096] 609. The RNC 602 collects information about on-going applications e.g. from the CN and the SN. This corresponds to the action 502 in FIG. 5. [0097] 610. The RNC 602 checks or retrieves information about support of application mobility of the on-going applications from the network database, exemplified as an AMSDB 603. This corresponds to the action 503 in FIG. 5. 
. Examiner’s Analysis: the RNC determine whether the WI-FI network is a suitable network for the UE to handover to); and triggering the terminal to use a wireless network in the first available wireless network set to perform a service (see fig. 7, pars. 0111 and 0112; [0111] 708. The RNC 602 communicates the decision, Wi-Fi mobility decision if decision is to trigger mobility to Wi-Fi. [0112] 709. The UE 701 acts based on the decision and may as indicated by the dotted line request access to the Wi-Fi network via the Wi-Fi AP 210 and the Wi-Fi AC 220.). 
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; wherein the first indication information comprises a terminal identifier of the terminal (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request).
see par. 0039). 
	Consider claim 12 in view of claim 11 above. Teyeb further discloses wherein the first network trigger device is a radio access device corresponding to a wireless network currently used by the terminal, and the triggering, by the first network trigger device, the terminal to use the wireless network in the first available wireless network set to perform the service comprises: triggering, by the radio access device corresponding to the wireless network currently used by the terminal, the terminal to set up a radio bearer in the wireless network in the first available wireless network set after the terminal is handed over to the wireless network in the first available wireless network set, to perform the service (see pars. 00124-127; [0124] Action 903. The wireless terminal 900 retrieves information whether the on-going application or service supports application or service mobility. The information may be retrieved from within the wireless terminal 900, explicitly configured in the wireless terminal 900, and/or dynamically learnt in the wireless terminal 900 …).
Consider claim 13 in view of claim 12 above. Teyeb further discloses wherein the triggering, by the radio access device corresponding to the wireless network currently used by the terminal, the terminal to set up the radio bearer in the wireless network in the first available wireless network set after the terminal is handed over to the wireless network in the first available wireless network set, to perform the service The wireless terminal 900 retrieves information whether the on-going application or service supports application or service mobility. The information may be retrieved from within the wireless terminal 900, explicitly configured in the wireless terminal 900, and/or dynamically learnt in the wireless terminal 900 …).
Consider claim 14 in view of claim 12 above. Teyeb further discloses wherein the determining, by the radio access device corresponding to the wireless network currently used by the terminal, the target wireless network from the first available wireless network set comprises: determining that a wireless network with a highest priority or an optimal quality of service (QoS) indicator in the first available wireless network set is the target wireless network (see par. 0089; [0089] In case the detailed information about the different active applications or services and their mobility support is not directly available in the RAN, it is possible to indirectly transfer this information from the CN or SN to the RAN using some combination of Quality of Service profiles, e.g. 3GPP defined Quality of Service (QoS) Class Identifier (QCI), Allocation and Retention Priority (ARP) parameters, or as a part of the mobility profile of the wireless ).
Consider claim 15 in view of claim 11 above. Teyeb further discloses wherein the first available wireless network set comprises a single wireless network, the first network trigger device is a packet core network device corresponding to the single wireless network, and the triggering, by the first network trigger device, the terminal to use the wireless network in the first available wireless network set to perform the service comprises: triggering, by the packet core network device corresponding to the single wireless network, the terminal to set up a radio bearer in the single wireless network to perform the service (see pars. 0053, 0088 and 0089; [0053] The Wi-Fi AC 220 may be connected to a Packet Data Network (PDN) Gateway (GW) 320 in the first access network 100. The Wi-Fi AC 220 and the PDN GW 320 may also be connected to further IP-based networks 400, such as e.g. the Internet, etc. The link between the Wi-Fi AC 220 and the PDN GW 320 may e.g. be an S2a interface used for the Wi-Fi network user plane traffic. THE PDN GW 320 is connected to a Serving Gateway (SGW) 310 and to a Policy Control Rule Function (PCRF) 350. The SGW 310 is connected to an MME 330, which is connected to an HSS 340).
Consider claim 16 in view of claim 11 above. Teyeb further discloses wherein the first available wireless network set comprises a single wireless network, the first network trigger device is a radio access device corresponding to the single wireless [0042] FIG. 2 depicts a first access network 100 e.g. a cellular radio network. In some embodiments, the first access network 100 may be a wireless telecommunication network such as an LTE, LTE-Advanced (LTE-A), WCDMA, UTRA TDD, GSM network, GPRS network, enhanced data rate for GSM evolution (EDGE) network, network comprising of any combination of Radio Access Technologies (RATs) such as e.g. Multi-Standard Radio (MSR) base stations, multi-RAT base stations etc., any 3GPP cellular network, WiMAX, or any cellular network or system and[0053] The Wi-Fi AC 220 may be connected to a Packet Data Network (PDN) Gateway (GW) 320 in the first access network 100. The Wi-Fi AC 220 and the PDN GW 320 may also be connected to further IP-based networks 400, such as e.g. the Internet, etc. The link between the Wi-Fi AC 220 and the PDN GW 320 may e.g. be an S2a interface used for the Wi-Fi network user plane traffic. THE PDN GW 320 is connected to a Serving Gateway (SGW) 310 and to a Policy Control Rule Function (PCRF) 350. The SGW 310 is connected to an MME 330, which is connected to an HSS 340).
claim 17 in view of claim 11 above. Teyeb further wherein the first available wireless network set comprises a single wireless network, the first network trigger device is a non-3rd generation partnership project (3GPP) interworking function device corresponding to the single wireless network or an evolved packet data gateway device corresponding to the single wireless network, and the triggering, by the first network trigger device, the terminal to use the wireless network in the first available wireless network set to perform the service comprises: triggering, by the non-3GPP interworking function device corresponding to the single wireless network or the evolved packet data gateway device corresponding to the single wireless network, the terminal to set up a radio bearer in the single wireless network to perform the service (see pars. 0042, 0053, 0088 and 0089; [0042] FIG. 2 depicts a first access network 100 e.g. a cellular radio network. In some embodiments, the first access network 100 may be a wireless telecommunication network such as an LTE, LTE-Advanced (LTE-A), WCDMA, UTRA TDD, GSM network, GPRS network, enhanced data rate for GSM evolution (EDGE) network, network comprising of any combination of Radio Access Technologies (RATs) such as e.g. Multi-Standard Radio (MSR) base stations, multi-RAT base stations etc., any 3GPP cellular network, WiMAX, or any cellular network or system and[0053] The Wi-Fi AC 220 may be connected to a Packet Data Network (PDN) Gateway (GW) 320 in the first access network 100. The Wi-Fi AC 220 and the PDN GW 320 may also be connected to further IP-based networks 400, such as e.g. the Internet, etc. The link between the Wi-Fi AC 220 and the PDN GW 320 may e.g. be 
Consider claim 18 in view of claim 11 above. Teyeb further discloses wherein the triggering, by the first network trigger device, the terminal to use the wireless network in the first available wireless network set to perform the service comprises: sending, by the first network trigger device, second indication information to a second network trigger device, to indicate the second network trigger device to trigger the terminal to use a wireless network in the first available wireless network set to perform the service, wherein the second indication information comprises a second available wireless network, and the second available wireless network comprises all or a part of the first available wireless network set (see pars. 0053, 0088 and 0089; [0053] The Wi-Fi AC 220 may be connected to a Packet Data Network (PDN) Gateway (GW) 320 in the first access network 100. The Wi-Fi AC 220 and the PDN GW 320 may also be connected to further IP-based networks 400, such as e.g. the Internet, etc. The link between the Wi-Fi AC 220 and the PDN GW 320 may e.g. be an S2a interface used for the Wi-Fi network user plane traffic. THE PDN GW 320 is connected to a Serving Gateway (SGW) 310 and to a Policy Control Rule Function (PCRF) 350. The SGW 310 is connected to an MME 330, which is connected to an HSS 340).
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; the second indication information comprises the Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target RAN 110 so the wireless communication system 100 may know where the access request is coming from. Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 
Consider claim 19 in view of claim 18 above. Teyeb further discloses wherein the sending, by the first network trigger device, second indication information to the second network trigger device comprises: determining the second network trigger device based on an attach status of the terminal; and sending the second indication information to the determined second network trigger device (see par. 0088; [0088] The 3GPP side, i.e. RAN or CN or SN that may be contacted from the Wi-Fi side depends also about the wireless terminal state in the mobile network. If the wireless terminal 121 is RAN active/connected state then RAN may have the information about active applications. CN and SN may have information about the active applications also when the wireless terminal 121 is in RAN idle state. The information about the current applications ).
Consider claim 20 in view of claim 19 above. Teyeb further discloses wherein the determining the second network trigger device based on the attach status of the terminal, and sending the second indication information to the determined second network trigger device comprises: determining a target wireless network from the first available wireless network set; determining the second network trigger device based on the attach status of the terminal and the target wireless network; and sending the second indication information to the determined second network trigger device, wherein the second indication information comprises the target wireless network (see par. 0088; [0088] The 3GPP side, i.e. RAN or CN or SN that may be contacted from the Wi-Fi side depends also about the wireless terminal state in the mobile network. If the wireless terminal 121 is RAN active/connected state then RAN may have the information about active applications. CN and SN may have information about the active applications also when the wireless terminal 121 is in RAN idle state. The information about the current applications in the RAN, CN or SN may be based on different packet inspection mechanisms like header inspection or deep packet inspection).
Teyeb, however, does not particular refer to the following limitation taught by Zhao, in the same field of endeavor; the second indication information comprises the terminal identifier (see par. 0039; … Similarly, the wireless communication device 104 may include the identifier whenever the wireless communication device 104 sends an access request to the target . Examiner’s Analysis: even though Teyeb does not clearly state that the access attempt sent by the mobile device, Zhao shows evidence that an access requests (e.g. access attempt) comprise the identity of the mobile terminal making the request). The motivation would have been in order to determine the identity of the requesting terminal (see par. 0039). 
Conclusion 
9.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Florkey; Cynthia et al. (US 20100130209 A1) discloses at paragraph 22 a user handoff policies may include one or more rules concerning which cells are approved for handoff, which cells are preferred for handoff, which cells are not approved for handoff, and/or when handoff should be approved by a user of the UE.
	Voruganti; Bhanu Prakash et al. (US 9622135 B1) discloses at column 4, a cellular communication network that includes equipment to provide wireless access to communication services within different coverage areas to user devices, route communications between content providers and user devices, and facilitate handoffs between equipment of different coverage areas, among other operations.
10.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 5, 2022